NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          NOV 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 13-30212

               Plaintiff - Appellee,              D.C. No. 2:12-cr-00110-TOR-1

  v.
                                                  MEMORANDUM*
BYRON CORNELIUS PRINCE,

               Defendant - Appellant.


                     Appeal from the United States District Court
                       for the Eastern District of Washington
                      Thomas O. Rice, District Judge, Presiding

                       Argued and Submitted August 26, 2014
                                Seattle, Washington

Before: WARDLAW, GOULD, and CHRISTEN, Circuit Judges.

        Byron Prince appeals from his conviction for being a felon in possession of

a firearm in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28

U.S.C. § 1291 and affirm the judgment of the district court.1 In a separate opinion


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        1
              The parties are familiar with the facts, so we will not recount them
here.
issued concurrently, we affirm the district court’s ruling that Prince’s prior

conviction for attempted robbery in California was a “violent felony” under the

Armed Career Criminal Act.

I.    Extrinsic Evidence

      Allowing the jurors to handle a gun and holster introduced during the trial

did not constitute the introduction of extrinsic evidence. A jury may carefully

examine all evidence presented at trial. See United States v. Rincon, 28 F.3d 921,

926–27 (9th Cir. 1994). Even if this was extrinsic evidence, its introduction did

not create a reasonable possibility of a different verdict. See Rincon, 28 F.3d at

926. The evidence against Prince was strong and the defense’s own theory of the

case assumed the gun fit into the holster. Further, the government presented

uncontroverted testimony that the gun fit into the holster, and the jury could likely

see that the gun and holster fit together. The district court did not err by allowing

the jurors to examine and handle the gun and holster.

II.   Improper Jury Deliberations

      Prince’s allegation of juror misconduct is unsupported. No evidence shows

that the jurors “engaged in private deliberations” in the courtroom. Even if the

jurors had engaged in improper discussions as they passed the gun and holster

among themselves, Prince cannot demonstrate that any misconduct prejudiced him


                                           2
“to the extent that he [did] not receive[] a fair trial.” See Anderson v. Calderon,

232 F.3d 1053, 1098 (9th Cir. 2000) (quoting United States v. Klee, 494 F.2d 394,

396 (9th Cir. 1974)) (internal quotation marks omitted), overruled on other

grounds by Osband v. Woodford, 290 F.3d 1036, 1042 (9th Cir. 2002). There was

strong evidence of Prince’s guilt, and, accepting the declaration from Prince’s

counsel as true, the jurors’ communications lasted no more than a few minutes.

      We AFFIRM the district court’s judgment of conviction.




                                           3